DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a welding type system, classified in B23K 9/1006
II. Claims 11-20, drawn to a method to determine a total heat input to a welding-type operation , classified in B23K9/095.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 1-10 can be used a materially different method as calculating input power needed for a specific material to be welded.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search of inventions of I and II would be divergent since each claim set concerns a different statutory category.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Rauch on 7/18/2022 a provisional election was made without traverse to prosecute the invention of a welding type system, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: welding type system structure and devices that would be required to collect measurements as stated in the claim.  It is not clear how the processor receives the power measurements in the step of collecting power measurements from a plurality of welding type pawer sources. This kind of information is commonly determined by using sensors. The claim is stated as a welding type system but there are no limitations that are directed at welding elements usually associated with a welding system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uecker et al (US 2018/2097141).

With regards to claim 1, Uecker et al discloses a welding-type system (welding system 100, Fig. 1) comprising a processor (each power supply 302a and 302b has a controller 1112 which has a processor 1120, Fig. 11); and memory comprising machine readable instructions which, when executed, cause the processor (memory 1124 comprises instructions 1125 executed by processor 1120, Fig. 11) to: collect a plurality of average instantaneous power measurements from a plurality of welding-type power sources associated with a single welding-type process (preheat voltage feedback and arc voltage feedback associated with the power supplies 302a and 302b are collected by control circuit 322 and associated with a single contact tip assembly 206, Fig. 3) ; and determine a total power input to the welding-type process by summing the average instantaneous power measurements for each of the welding-type power sources (circuit 324 measures the preheat voltage and determines an average voltage, paragraph 0120, lines 2-5 and arc voltage feedback circuit 334 samples the weld voltage, paragraph 0135, lines 1-2).
With regards to claim 2, Uecker et al discloses a power conversion circuitry configured to output welding-type power (single power source and associated converter circuitry, paragraph 0064, lines 4-6), the processor configured to collect at least one of the average instantaneous power measurements from the welding-type power (circuit 324 measures the preheat voltage and determines an average voltage, paragraph 0120, lines 2-5 and arc voltage feedback circuit 334 samples the weld voltage, paragraph 0135, lines 1-2).
With regards to claim 3, Uecker et al discloses a power conversion circuitry configured to output preheating power to an electrode preheating circuit (single power source and associated converter circuitry, paragraph 0064, lines 4-6)), the processor configured to collect at least one of the average instantaneous power measurements from the preheating power (circuit 324 measures the preheat voltage and determines an average voltage, paragraph 0120, lines 2-5 and arc voltage feedback circuit 334 samples the weld voltage, paragraph 0135, lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker et al as applied to claims 1-3 above, and further in view of Hsu et al (US 20180264578).

With regards to claim 4, Uecker et al does not disclose a first voltage sensor configured to measure a first voltage output by a first one of the plurality of welding-type power sources; and a first current sensor configured to measure a first current output by the first one of the plurality of welding-type power sources, wherein the instructions are configured to cause the processor to determine a first portion of the plurality of average instantaneous power measurements from the first voltage output and the first current output.
Hsu et al teaches a first voltage sensor configured to measure a first voltage output by a first one of the plurality of welding-type power sources (voltage sensor 140 configured to measure a first voltage output, Fig. 1); and a first current sensor configured to measure a first current output by the first one of the plurality of welding-type power sources (current sensor 138 configured to measure a first current output, Fig. 1), wherein the instructions are configured to cause the processor to determine a first portion of the plurality of average instantaneous power measurements from the first voltage output and the first current output (the controller 112 calculates a total average instantaneous power to a weld and the duration of the weld and outputs both the total average instantaneous power and the duration of the welding operation, paragraph 0021, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the first power source and processor of Uecker et al with the current and voltage sensor as taught by Hsu et al in order to provide instantaneous power readings to ensure quality welding parameters. 
With regards to claim 5, Hsu et al teaches wherein the first voltage sensor is physically attached to the first one of the plurality of welding-type power sources (voltage sensor 140 is part of power supply 100, Fig. 1).

With regards to claim 6, Uecker et al does not disclose a second voltage sensor configured to measure a second voltage output by a second one of the plurality of welding-type power sources; and a second current sensor configured to measure a second current output by the second one of the plurality of welding-type power sources, wherein the instructions are configured to cause the processor to determine a second portion of the plurality of average instantaneous power measurements from the second voltage output and the second current output.
Hsu et al teaches a second voltage sensor configured to measure a first voltage output by a first one of the plurality of welding-type power sources (voltage sensor 140 configured to measure a first voltage output, Fig. 1); and a second current sensor configured to measure a second current output by the second one of the plurality of welding-type power sources (current sensor 138 configured to measure a first current output, Fig. 1), wherein the instructions are configured to cause the processor to determine a second portion of the plurality of average instantaneous power measurements from the first voltage output and the first current output (the controller 112 calculates a total average instantaneous power to a weld and the duration of the weld and outputs both the total average instantaneous power and the duration of the welding operation, paragraph 0021, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the second power source and processor of Uecker et al with the current and voltage sensor as taught by Hsu et al in order to provide instantaneous power readings to ensure quality welding parameters. 
With regards to claim 7, Hsu et al teaches wherein the second voltage sensor is physically attached to the second one of the plurality of welding-type power sources (voltage sensor 140 is part of power supply 100, Fig. 1). 
With regards to claim 8, Hsu et al teaches wherein the instructions are configured to cause the processor to determine the total power input as a total average instantaneous power (the controller 112 calculates a total average instantaneous power to a weld and the duration of the weld and outputs both the total average instantaneous power and the duration of the welding operation, paragraph 0021, lines 1-3).
With regards to claim 9, Hsu et al teaches wherein the instructions are configured to cause the processor to display the determined total power via a display (the controller 112 may display the total average instantaneous power input and the duration of the weld via one or more of the display device 116, paragraph 0024, lines 5-7).
With regards to claim 10, Hsu et al teaches wherein the instructions are configured to cause the processor to transmit the determined total power via communications circuitry (controller 112 may also include interface circuitry for communicating data to other devices in the system, paragraph 0015, lines 9-10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        
/THOMAS J WARD/Examiner, Art Unit 3761                
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761